


110 HR 833 IH: Rural Communities Investment Act of

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 833
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Lewis of Kentucky
			 (for himself, Mr. Paul, and
			 Mr. Rogers of Kentucky) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income interest received on loans secured by agricultural real
		  estate and rural housing.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Communities Investment Act of
			 2007.
		2.Exclusion for
			 interest on loans secured by agricultural real estate and rural housing
			 
			(a)In
			 GeneralPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Interest on
				loans secured by agricultural real estate and rural housing
						(a)ExclusionGross
				income shall not include interest received by a qualified lender on any
				qualified real estate loan.
						(b)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				lenderThe term qualified lender means any bank or
				savings association the deposits of which are insured under the Federal Deposit
				Insurance Act (12 U.S.C. 1811 et seq.).
							(2)Qualified real
				estate loanThe term qualified real estate loan
				means—
								(A)any indebtedness (including the refinancing
				of indebtedness) secured by agricultural real estate or by a leasehold mortgage
				(with a status as a lien) on agricultural real estate, or
								(B)any
				indebtedness—
									(i)acquired for the
				purpose of purchasing or improving rural housing, and
									(ii)secured by such rural housing or by a
				leasehold mortgage (with a status as a lien) on such rural housing.
									(3)Agricultural
				real estate
								(A)In
				generalThe term agricultural real estate means
				real property used or available for the production of 1 or more agricultural
				products.
								(B)When
				determination madeFor purposes of subparagraph (A), the
				determination of whether property securing any indebtedness is agricultural
				real estate shall be made as of the time the interest income on such
				indebtedness accrues.
								(4)Rural
				housing
								(A)In
				generalThe term rural housing means any single
				family residence which is located in a rural area and which is the principal
				residence (within the meaning of section 121) of the borrower.
								(B)When
				determination madeThe determination of whether property
				qualifies as rural housing with respect to any indebtedness shall be made as of
				the date such indebtedness originates.
								(5)Rural
				areaThe term rural
				area means an area (as determined by the Secretary of Agriculture)
				which is not within a metropolitan statistical area (as defined by the Office
				of Management and Budget) and which has a population (determined on the basis
				of the most recent decennial census for which date are available) of 2,500 or
				less.
							(c)Coordination
				with section 265For purposes of
				this section, the rules of section 265 shall apply, as follows:
							(1)In
				generalQualified real estate loans shall be treated as an
				obligation described in section 265(a)(2).
							(2)Pro rata
				allocation of interest expense of financial institutions to tax-exempt
				interestIn applying section 265(b)—
								(A)the term tax-exempt
				obligation, as defined in paragraph (4)(B) thereof, shall include a
				qualified real estate loan,
								(B)the term
				financial institution, as defined in paragraph (5) thereof,
				shall include a qualified lender, and
								(C)the term qualified tax-exempt
				obligation, as defined in paragraph (3)(B) thereof, shall include a
				qualified real estate loan made after December 31, 2006, to a qualified small
				borrower.
								For
				purposes of subparagraph (C), the term qualified small borrower
				means, with respect to qualified real estate loans received during any calendar
				year, any borrower if the reasonably anticipated amount of qualified real
				estate loans which will be received by such borrower during such calendar year
				does not exceed
				$10,000,000..
			(b)Clerical
			 amendmentThe table of
			 sections for such part III is amended by inserting after the item relating to
			 section 139A the following new item:
				
					
						Sec. 139B. Interest on loans secured by agricultural real
				estate and rural
				housing.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
